Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-8, 10-15, 17-22, 24-28 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, and 10 is rejected under 35 U.S.C. 103 as being unpatentable over Collins (US 20070210917 A1) in view of Rengarao (US 20190108012 A1), further in view of Baker (US 20180214091 A1), Bujan (US 20200057704) and Watanabe (US 20120079473 A1).

Regarding Claim 1, Collins (US 20070210917 A1) teaches 
A patient bed for use with a network including a remote computer, the patient bed comprising a bed frame to support a patient, and bed circuitry carried by the bed frame (Fig. 4; Para [0060], Referring now to FIG. 4, nurse call system 372 is coupled to a hospital Ethernet 466 via a data link 468 and bed 364 is coupled to network interface unit (NIU) 366 via data link 376. Unit 366 is, in turn, coupled to Ethernet 466 via a data link 470 which is coupled to port 374 of unit 366. Data links 376, 468, 470 are typically wired data links), 
the bed circuitry being configured to receive a new version of bed operating software from the remote computer (Para [0070], In addition, software upgrades may be communicated to beds 342, 362, 364 and to the nurse call system by the bed manufacturer and the nurse call system manufacturer, for example, over the Internet and/or hospital network. The software upgrades to the bed may be received from the hospital network wirelessly).

Collins did not specifically teach
the bed circuitry including a first memory bank and a second memory bank, one of the first and second memory banks storing therein a current version of bed operating software, the other of the first and second memory banks storing therein the new version of bed operating software received from the remote computer, whereby two versions of bed operating software is stored in the bed circuitry
wherein the bed circuitry is programmed with a memory toggle that is used to select between the first and second memory banks thereby to select which version of bed operating software is used to operate the patient bed,
and a user input carried by the frame, the user input being usable to manually switch the memory toggle so that a user is able to select which of the software versions stored in the first and second memory banks is used to operate the patient bed.

However. Rengarao (US 20190108012 A1) teaches
the bed circuitry including a first memory bank and a second memory bank, one of the first and second memory banks storing therein a current version of [bed operating software], the other of the first and second memory banks storing therein the new version of bed operating software received from the remote computer, whereby two versions of bed operating software is stored in the bed circuitry (Para [0004], While in the operating state, the OS can also receive software updates from a remote resource. The software update may include updates to the libraries of the OS as well as updates to the application. In addition, the software update can include new applications. The original version of the OS can be maintained in a first memory block and the updates of the OS can be maintained in a second memory block. In addition, the original version of the hibernation data can be stored in a third memory block).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Collins’ teaching to Rengarao’s in order to enhance technique for updated software for computing device, by transitioning computing device from resume ready state to mission ready functional state with updated system component by loading updated hibernation data (Rengarao [Summary]).

Collins and Rengarao did not specifically teach
bed operating software.
wherein the bed circuitry is programmed with a memory toggle that is used to select between the first and second memory banks thereby to select which version of bed operating software is used to operate the patient bed,
and a user input carried by the frame, the user input being usable to manually switch the memory toggle so that a user is able to select which of the software versions stored in the first and second memory banks is used to operate the patient bed.

However, Baker (US 20180214091 A1) teaches
bed operating software (Para [0089], The patient support assembly 104 can include a different software application configured to manage communication with sensor 102 and gateway 106 and capable of performing the operations of patient support assembly 104 described above; Para [0072], Algorithms 301 can receive and process other types of data with a focus on ease of use and/or patient comfort. Example processes include voice and gesture recognition, noise cancellation, logging, and software updates for patient support assembly 104).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Collins and Rengarao’s teaching to Baker’s in order to monitor patient data by processing unit to cause gateway device to determine additional patient-related action based on updated patient status (Baker [Summary]).

Collin, Renagaro and Baker did not teach
wherein the bed circuitry is programmed with a memory toggle that is used to select between the first and second memory banks thereby to select which version of bed operating software is used to operate the patient bed,
and a user input carried by the frame, the user input being usable to manually switch the memory toggle so that a user is able to select which of the software versions stored in the first and second memory banks is used to operate the patient bed.

However, Bujan (US 20200057704) teaches 
wherein the bed circuitry is programmed with a memory toggle that is used to select between the first and second memory banks thereby to select which version of bed operating software is used to operate the patient bed (Para [0044], When the signal 126 received from the software update monitor 102 is positive, the switch 130 switches from the previous memory location 140 containing an older software version to the target memory location 160 containing the new software version which was intended to be updated on to the control unit 108).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Collin, Renagaro, and Baker’s teaching to Bujan’s  in order to provide software update monitor for updating the software of a control unit, by including first verification code and second verification code, while determining, if the first and second verification codes matches with each other (Bujan [Summary]).

Collin, Renagaro, Baker and Bujan did not teach
and a user input carried by the frame, the user input being usable to manually switch the memory toggle so that a user is able to select which of the software versions stored in the first and second memory banks is used to operate the patient bed.

However, Watanabe (US 20120079473 A1) teaches 
and a user input carried by the frame, the user input being usable to manually switch the memory toggle so that a user is able to select which of the software versions stored in the first and second memory banks is used to operate the patient bed (Para [0070], If a user selects the firmware update on the selection screen displayed on the TV 1, the controller 14 switches the selector switch 16 toward the flash memory 15 to transmit the update data stored in the flash memory 15 through the S/PDIF line 3 of the S/PDIF terminal 19 to the AV amplifier 2).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Collin, Renagaro, Baker and Bujan’s teaching to Watanabe’s in order to update software of firmware of electronic device by a controller that updates software of amplifier with update data transmitted from record.

Regarding Claim 4, Collin, Renagaro, Baker, Bujan and Watanabe teach
The patient bed of claim 1.

Collin, Renagaro, and Baker did not teach
wherein the memory toggle comprises a toggle flag that is used at start-up of the patient bed to determine which of the first and second memory banks is currently active.

However, Bujan teaches 
wherein the memory toggle comprises a toggle flag that is used at start-up of the patient bed to determine which of the first and second memory banks is currently active (Para [0044], When the signal 126 received from the software update monitor 102 is positive, the switch 130 switches from the previous memory location 140 containing an older software version to the target memory location 160 containing the new software version which was intended to be updated on to the control unit 108).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Collin, Renagaro, and Baker’s teaching to Bujan’s  in order to provide software update monitor for updating the software of a control unit, by including first verification code and second verification code, while determining, if the first and second verification codes matches with each other (Bujan [Summary]).

Regarding Claim 10, Collin, Renagaro, Baker, Bujan and Watanabe teach
The patient bed of claim 1.

Collin, Renagaro, and Baker did not teach
wherein the remote computer is used to command the bed circuitry to switch the memory toggle to change which software version stored in the first and second memory banks is used to operate the patient bed.

However, Bujan teaches 
wherein the remote computer is used to command the bed circuitry to switch the memory toggle to change which software version stored in the first and second memory banks is used to operate the patient bed (Para [0039], an embodiment the software update monitor 102 comprises a trusted execution environment 128. It provides the necessary features for maintaining security, confidentiality and isolation of the data in the software update 110, 111. According to an embodiment the trusted execution environment 128 is one of a Trusted Platform Module (TPM), a Hardware Security Module or an ARM Trustzone).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Collin, Renagaro, and Baker’s teaching to Bujan’s  in order to provide software update monitor for updating the software of a control unit, by including first verification code and second verification code, while determining, if the first and second verification codes matches with each other (Bujan [Summary]).



Claims 3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US 20070210917 A1) in view of Rengarao (US 20190108012 A1), Baker (US 20180214091 A1), Bujan (US 20200057704) and Watanabe (US 20120079473 A1), further in view of Madrid (US20180189049A1).

Regarding Claim 3, Collin, Renagaro, Baker, Bujan  and Watanabe teach
The patient bed of claim 1.

Collin, Renagaro, Baker, Bujan  and Watanabe did not teach
wherein the first and second memory banks each comprise flash memory banks that are independent of each other.

However, Madrid (US20180189049A1) teaches 
wherein the first and second memory banks each comprise flash memory banks that are independent of each other (Para [0031], In some vehicle 102 systems, installation of a software update 116 may require the vehicle 102 to be inoperable, as the storage devices (e.g., a flash memory) utilized by the vehicle ECUs 104 to maintain the executed software).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Collin, Renagaro, Baker, Bujan  and Watanabe’s teaching to Madrid’s in order to  verify software swapping by providing a first memory for restarting electronic control unit, where electronic control unit powers up to first memory to confirm activation of first memory with respect to second memory (Madrid [Summary]).

Regarding Claim 5, Collin, Renagaro, Baker, Bujan  and Watanabe teach
The patient bed of claim 4.

Collin, Renagaro, Baker, Bujan  and Watanabe did not teach
wherein the new version of bed operating software received from the remote computer is stored at download into whichever of the first and second memory banks is inactive.

However, Madrid teaches 
wherein the new version of bed operating software received from the remote computer is stored at download into whichever of the first and second memory banks is inactive (Para [0013], a first stage in which a software update is downloaded from an update server and provided to a vehicle ECU for installation to an inactive storage).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Collin, Renagaro, Baker, Bujan  and Watanabe’s teaching to Madrid’s in order to  verify software swapping by providing a first memory for restarting electronic control unit, where electronic control unit powers up to first memory to confirm activation of first memory with respect to second memory (Madrid [Summary]).

Regarding Claim 6, Collin, Renagaro, Baker, Bujan and Madrid teach
The patient bed of claim 5.

Collin, Renagaro, and Baker did not teach
wherein upon next start-up of the patient bed, the memory toggle is switched so that the previously active memory bank becomes inactive and so that the previously inactive memory bank becomes active.

However, Bujan teaches 
wherein upon next start-up of the patient bed, the memory toggle is switched so that a previously active memory bank of the first and second memory banks becomes inactive and so that a previously inactive memory bank of the first and second memory banks becomes active (Para [0028], According to one of many embodiments, switching from the previous memory location to the target memory location takes place at a next power on/off sequence or during a safe state).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Collin, Renagaro, and Baker’s teaching to Bujan’s  in order to provide software update monitor for updating the software of a control unit, by including first verification code and second verification code, while determining, if the first and second verification codes matches with each other (Bujan [Summary]).

Regarding Claim 7, Collin, Renagaro, Baker, Bujan, Watanabe and Madrid teach
The patient bed of claim 5.

Collin, Renagaro, Baker, Bujan  and Watanabe did not teach
wherein during download of the new version of bed operating software into the inactive memory bank, the patient bed continues to be operated according to the current version of bed operating software stored in the active memory bank.

However, Madrid teaches 
wherein during download of the new version of bed operating software into the inactive memory bank, the patient bed continues to be operated according to the current version of bed operating software stored in the active memory bank (Para [0031], in some cases the vehicle ECUs 104 may include multiple storage areas, such that a software update 116 may be installed to one storage area of the vehicle ECU 104 while a current version of the software may be executed from another storage area of the vehicle ECU 104).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Collin, Renagaro, Baker, Bujan  and Watanabe’s teaching to Madrid’s in order to  verify software swapping by providing a first memory for restarting electronic control unit, where electronic control unit powers up to first memory to confirm activation of first memory with respect to second memory (Madrid [Summary]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Collins (US 20070210917 A1) in view of Rengarao (US 20190108012 A1), Baker (US 20180214091 A1), Bujan (US 20200057704) and Watanabe (US 20120079473 A1), further in view of Frayssignes (US 20130305238 A1).

Regarding Claim 8, Collin, Renagaro, Baker, Bujan and Watanabe teach
The patient bed of claim 2.

Collin, Renagaro, Baker, Bujan and Watanabe did not teach
wherein after the patient bed is operated according to the new version of the bed operating software, the bed circuitry is programmed to automatically switch the memory toggle if an error occurs in the new version of bed operating software so that the prior version of bed operating software is once again used to operate the patient bed.

However, Frayssignes (US 20130305238 A1) teaches 
wherein after the patient bed is operated according to the new version of the bed operating software, the bed circuitry is programmed to automatically switch the memory toggle if an error occurs in the new version of bed operating software so that the prior version of bed operating software is once again used to operate the patient bed (Para [0047], It should be noted that, if the equipment item diagnoses an operating error after the switch it could still switch back to the prior version of the software application by performing a switch in the reverse direction, i.e. by switching once again the active memory zone with the standby memory zone).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Collin, Renagaro, Baker, Bujan and Watanabe’s teaching to Frayssignes’ in order to update software application stored in an equipment, by switching standby memory zone and active memory zone of item, where item is controlled by version stored in active zone after switching.

Claim 25-26 is rejected under 35 U.S.C. 103 as being unpatentable over Collins (US 20070210917 A1) in view of Rengarao (US 20190108012 A1), Baker (US 20180214091 A1), Bujan (US 20200057704) and Watanabe (US 20120079473 A1), further in view of Huster (US 20170124844 A1).

Regarding Claim 25, Collin, Renagaro, Baker, Bujan and Watanabe teach
The patient bed of claim 1.

Collin, Renagaro, Baker, Bujan and Watanabe did not teach
further comprising a barrier coupled to the frame and configured to block egress of the patient from the frame, further comprising a graphical user interface (GUI) mounted to the barrier, and wherein the user input being displayed on the GUI.

However, Huster teaches
further comprising a barrier coupled to the frame and configured to block egress of the patient from the frame, further comprising a graphical user interface (GUI) mounted to the barrier, and wherein the user input being displayed on the GUI (Fig. 5; Para 0054, Each siderail 112 includes a first user control panel 30 coupled to the outward side of an associated barrier panel 132; Para 0051, Illustrative hospital bed 10 includes four siderail assemblies 82 coupled to upper frame assembly 86 as shown in FIG. 5. Siderail assemblies 82 include a pair of head siderail assemblies 112 (sometimes referred to as head rails) and a pair of foot siderail assemblies 114 (sometimes referred to as foot rails)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Collin, Renagaro, Baker, Bujan and Watanabe’s teaching to Huster’s in order to configure any number of multiple alert conditions for a hospital bed frame by providing a control system configured to receive instructions from remote computer device located remotely from frame (Huster [Summary]).

Regarding Claim 26, Collin, Renagaro, Baker, Bujan, Watanabe and Huster teach
The patient bed of claim 25.

Collin, Renagaro, Baker, Bujan and Watanabe did not specifically teach
wherein the barrier comprises a siderail.

However, Huster teaches
wherein the barrier comprises a siderail (Para 0051, Illustrative hospital bed 10 includes four siderail assemblies 82 coupled to upper frame assembly 86 as shown in FIG. 5. Siderail assemblies 82 include a pair of head siderail assemblies 112 (sometimes referred to as head rails) and a pair of foot siderail assemblies 114 (sometimes referred to as foot rails)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Collin, Renagaro, Baker, Bujan and Watanabe’s teaching to Huster’s in order to configure any number of multiple alert conditions for a hospital bed frame by providing a control system configured to receive instructions from remote computer device located remotely from frame (Huster [Summary]).

Claim 11, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US 20070210917 A1) in view of Rengarao (US 20190108012 A1), further in view of Baker (US 20180214091 A1), Holtz (US 8074213 B1), Bujan (US 20200057704) and Watanabe (US 20120079473 A1).

Regarding Claim 11, Collins (US 20070210917 A1) teaches
A system comprising a computer, and a plurality of patient beds remote from the computer, each patient bed comprising a bed frame to support a patient, and bed circuitry carried by the bed frame (Fig. 4; Para [0060], Referring now to FIG. 4, nurse call system 372 is coupled to a hospital Ethernet 466 via a data link 468 and bed 364 is coupled to network interface unit (NIU) 366 via data link 376. Unit 366 is, in turn, coupled to Ethernet 466 via a data link 470 which is coupled to port 374 of unit 366. Data links 376, 468, 470 are typically wired data links),
the bed circuitry of each bed being configured to receive a new version of bed operating software from the remote computer (Para [0070], In addition, software upgrades may be communicated to beds 342, 362, 364 and to the nurse call system by the bed manufacturer and the nurse call system manufacturer, for example, over the Internet and/or hospital network. The software upgrades to the bed may be received from the hospital network wirelessly).

Collins did not specifically teach 
the bed circuitry including a first memory bank and a second memory bank, one of the first and second memory banks storing therein a current version of bed operating software for each bed, the other of the first and second memory banks storing therein the new version of bed operating software received from the remote computer, whereby two versions of bed operating software is stored in the bed circuitry of each bed, 
wherein the computer is configured to upgrade the plurality of patient beds with the new version of bed operating software simultaneously
wherein the bed circuitry is programmed with a memory toggle that is used to select between the first and second memory banks thereby to select which version of bed operating software is used to operate the patient bed,
and a user input carried by the frame, the user input being usable to manually switch the memory toggle so that a user is able to select which of the software versions stored in the first and second memory banks is used to operate the patient bed.

However. Rengarao (US 20190108012 A1) teaches
the bed circuitry including a first memory bank and a second memory bank, one of the first and second memory banks storing therein a current version of bed operating software for each bed, the other of the first and second memory banks storing therein the new version of bed operating software received from the remote computer, whereby two versions of bed operating software is stored in the bed circuitry of each bed (Para [0004], While in the operating state, the OS can also receive software updates from a remote resource. The software update may include updates to the libraries of the OS as well as updates to the application. In addition, the software update can include new applications. The original version of the OS can be maintained in a first memory block and the updates of the OS can be maintained in a second memory block. In addition, the original version of the hibernation data can be stored in a third memory block).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Collins’ teaching to Rengarao’s in order to enhance technique for updated software for computing device, by transitioning computing device from resume ready state to mission ready functional state with updated system component by loading updated hibernation data (Rengarao [Summary]).

Collins and Rengarao did not specifically teach
bed operating software.
wherein the computer is configured to upgrade the plurality of patient beds with the new version of bed operating software simultaneously
wherein the bed circuitry is programmed with a memory toggle that is used to select between the first and second memory banks thereby to select which version of bed operating software is used to operate the patient bed,
and a user input carried by the frame, the user input being usable to manually switch the memory toggle so that a user is able to select which of the software versions stored in the first and second memory banks is used to operate the patient bed.

However, Baker (US 20180214091 A1) teaches
bed operating software (Para [0089], The patient support assembly 104 can include a different software application configured to manage communication with sensor 102 and gateway 106 and capable of performing the operations of patient support assembly 104 described above; Para [0072], Algorithms 301 can receive and process other types of data with a focus on ease of use and/or patient comfort. Example processes include voice and gesture recognition, noise cancellation, logging, and software updates for patient support assembly 104).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Collins and Rengarao’s teaching to Baker’s in order to monitor patient data by processing unit to cause gateway device to determine additional patient-related action based on updated patient status (Baker [Summary]).

Collins, Rengarao and Baker did not specifically teach
wherein the computer is configured to upgrade the plurality of patient beds with the new version of bed operating software simultaneously
wherein the bed circuitry is programmed with a memory toggle that is used to select between the first and second memory banks thereby to select which version of bed operating software is used to operate the patient bed,
and a user input carried by the frame, the user input being usable to manually switch the memory toggle so that a user is able to select which of the software versions stored in the first and second memory banks is used to operate the patient bed.

However, Holtz (US 8074213 B1) teaches
wherein the computer is configured to upgrade the plurality of patient beds with the new version of bed operating software simultaneously (Claim 6, wherein each of the client computers receives the update command from the first server computer substantially simultaneously).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Collins, Rengarao and Baker’s teaching to Holtz’s in order to update program instruction and associated data of enterprise data management software on client computer in heterogeneous enterprise environment, by sending status information to server computer by client computers (Holtz [Summary]).

Collin, Renagaro, Baker and Holtz did not teach
wherein the bed circuitry is programmed with a memory toggle that is used to select between the first and second memory banks thereby to select which version of bed operating software is used to operate the patient bed,
and a user input carried by the frame, the user input being usable to manually switch the memory toggle so that a user is able to select which of the software versions stored in the first and second memory banks is used to operate the patient bed.

However, Bujan (US 20200057704) teaches 
wherein the bed circuitry is programmed with a memory toggle that is used to select between the first and second memory banks thereby to select which version of bed operating software is used to operate the patient bed (Para [0044], When the signal 126 received from the software update monitor 102 is positive, the switch 130 switches from the previous memory location 140 containing an older software version to the target memory location 160 containing the new software version which was intended to be updated on to the control unit 108).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Collin, Renagaro, Baker and Holtz’s teaching to Bujan’s  in order to provide software update monitor for updating the software of a control unit, by including first verification code and second verification code, while determining, if the first and second verification codes matches with each other (Bujan [Summary]).

Collin, Renagaro, Baker, Holtz and Bujan did not teach
and a user input carried by the frame, the user input being usable to manually switch the memory toggle so that a user is able to select which of the software versions stored in the first and second memory banks is used to operate the patient bed.

However, Watanabe (US 20120079473 A1) teaches 
and a user input carried by the frame, the user input being usable to manually switch the memory toggle so that a user is able to select which of the software versions stored in the first and second memory banks is used to operate the patient bed (Para [0070], If a user selects the firmware update on the selection screen displayed on the TV 1, the controller 14 switches the selector switch 16 toward the flash memory 15 to transmit the update data stored in the flash memory 15 through the S/PDIF line 3 of the S/PDIF terminal 19 to the AV amplifier 2).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Collin, Renagaro, Baker, Holtz and Bujan’s teaching to Watanabe’s in order to update software of firmware of electronic device by a controller that updates software of amplifier with update data transmitted from record.

Regarding Claim 18, Collins, Rengarao, Baker, Holtz, Bujan, and Watanabe teach
The system of claim 16.

Collin, Renagaro, Baker and Holtz did not teach
wherein the memory toggle of each patient bed comprises a toggle flag that is used at start-up of the respective patient bed to determine which of the first and second memory banks is currently active.

However, Bujan teaches 
wherein the memory toggle of each patient bed comprises a toggle flag that is used at start-up of the respective patient bed to determine which of the first and second memory banks is currently active (Para [0044], When the signal 126 received from the software update monitor 102 is positive, the switch 130 switches from the previous memory location 140 containing an older software version to the target memory location 160 containing the new software version which was intended to be updated on to the control unit 108).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Collin, Renagaro, and Baker’s teaching to Bujan’s  in order to provide software update monitor for updating the software of a control unit, by including first verification code and second verification code, while determining, if the first and second verification codes matches with each other (Bujan [Summary]).

Regarding Claim 24, Collins, Rengarao, Baker, Holtz, Bujan, and Watanabe teach
The system of claim 11.

Collin, Renagaro, Baker and Holtz did not teach
wherein the remote computer is used to command the bed circuitry to switch the memory toggle to change which software version stored in the first and second memory banks is used to operate the patient bed.

However, Bujan teaches 
wherein the remote computer is used to command the bed circuitry to switch the memory toggle to change which software version stored in the first and second memory banks is used to operate the patient bed (Para [0039], an embodiment the software update monitor 102 comprises a trusted execution environment 128. It provides the necessary features for maintaining security, confidentiality and isolation of the data in the software update 110, 111. According to an embodiment the trusted execution environment 128 is one of a Trusted Platform Module (TPM), a Hardware Security Module or an ARM Trustzone).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Collin, Renagaro, and Baker’s teaching to Bujan’s  in order to provide software update monitor for updating the software of a control unit, by including first verification code and second verification code, while determining, if the first and second verification codes matches with each other (Bujan [Summary]).



Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US 20070210917 A1) in view of Rengarao (US 20190108012 A1), further in view of Baker (US 20180214091 A1), Holtz (US 8074213 B1), Bujan (US 20200057704) and Watanabe (US 20120079473 A1), further in view of Rosow (US20080065432A1).

Regarding Claim 12, Collins, Rengarao, Baker, Holtz, Bujan, and Watanabe teach
The system of claim 11.

Collins, Rengarao, Baker, Holtz, Bujan, and Watanabe did not teach
wherein the computer is configured to display a list of each of the plurality of patient beds that is available for upgrade.

However, Rosow (US20080065432A1) teaches 
wherein the computer is configured to display each of the plurality of patient beds that is available for upgrade (Para [0057], The stored data is formatted such that the bed management system 10 is capable of accessing and updating many different data fields related to the patient, the beds in the facility, the bed occupancy levels; Para [0091], Referring now to FIG. 15, the Find Bed screen 116 is illustrated wherein the available beds are profiled in a unit view at 118, that is selected using the view indicator at 120).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Collins, Rengarao, Baker, Holtz, Bujan, and Watanabe’s teaching to Rosow’s in order to provide bed occupancy level managing system for use in health care facility, by receiving user requests and transmitting requests to server computer, where user selectively accesses and analyzes bed occupancy data (Rosow [Summary]).

Regarding Claim 13, Collins, Rengarao, Baker, Holtz, Bujan, and Watanabe teach
The system of claim 11.

Collins, Rengarao, Baker, Holtz, Bujan, and Watanabe did not teach
wherein each of the patient beds that are available for upgrade register with the computer.

However, Rosow teaches 
wherein each of the patient beds that are available for upgrade register with the computer (Para [0091], Referring now to FIG. 15, the Find Bed screen 116 is illustrated wherein the available beds are profiled in a unit view at 118, that is selected using the view indicator at 120).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Collins, Rengarao, Baker, Holtz, Bujan, and Watanabe’s teaching to Rosow’s in order to provide bed occupancy level managing system for use in health care facility, by receiving user requests and transmitting requests to server computer, where user selectively accesses and analyzes bed occupancy data (Rosow [Summary]).

Regarding Claim 14, Collins, Rengarao, Baker, Holtz, Bujan, Watanabe and Rosow teach
The system of claim 13, wherein each of the patient beds that register with the computer transmits a bed identification (ID) and a software version number of the current bed operating software for the respective patient bed (Collins [Para 0082, Bed 22 has a label 76 with bed ID data 78 thereon as shown in FIG. 8. In some embodiments, the bed ID data 78 is the MAC address assigned to bed 22; Para 0099, when any of beds 22 connect to network 20, computer 38 receives configuration data from the bed 22 which indicates the firmware version stored in memory of bed 22. Computer 38 stores the latest version of bed firmware for various models of beds, which bed firmware on computer 38 may be sent to computer 38 by the bed manufacturer via the Internet or installed on computer 38 on site]).

Regarding Claim 15, Collins, Rengarao, Baker, Holtz, Bujan, and Watanabe teach
The system of claim 11, 

Collins, Rengarao, Baker, Holtz, Bujan, and Watanabe did not teach
wherein the computer is configured to permit a user to select which of the plurality of patient beds is to be upgraded with the new version of bed operating software and to deselect others of the patient beds that are not to be upgraded.

However, Rosow teaches
wherein the computer is configured to permit a user to select which of the plurality of patient beds is to be upgraded with the new version of bed operating software and to deselect others of the patient beds that are not to be upgraded (Para [0091], Referring now to FIG. 15, the Find Bed screen 116 is illustrated wherein the available beds are profiled in a unit view at 118, that is selected using the view indicator at 120).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Collins, Rengarao, Baker, Holtz, Bujan, and Watanabe’s teaching to Rosow’s in order to provide bed occupancy level managing system for use in health care facility, by receiving user requests and transmitting requests to server computer, where user selectively accesses and analyzes bed occupancy data (Rosow [Summary]).





Claims 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US 20070210917 A1) in view of Rengarao (US 20190108012 A1), further in view of Baker (US 20180214091 A1), Holtz (US 8074213 B1), Bujan (US 20200057704) and Watanabe (US 20120079473 A1), further in view of Madrid (US20180189049A1).

Regarding Claim 17, Collin, Renagaro, Baker, Holtz, Bujan and Watanabe teach
The system of claim 16.

Collin, Renagaro, Baker, Holtz, Bujan and Watanabe did not teach
wherein the first and second memory banks each comprise flash memory banks that are independent of each other.

However, Madrid (US20180189049A1) teaches 
wherein the first and second memory banks each comprise flash memory banks that are independent of each other (Para [0031], In some vehicle 102 systems, installation of a software update 116 may require the vehicle 102 to be inoperable, as the storage devices (e.g., a flash memory) utilized by the vehicle ECUs 104 to maintain the executed software).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Collin, Renagaro, Baker, Holtz, Bujan and Watanabe’s teaching to Madrid’s in order to  verify software swapping by providing a first memory for restarting electronic control unit, where electronic control unit powers up to first memory to confirm activation of first memory with respect to second memory (Madrid [Summary]).

Regarding Claim 19, Collin, Renagaro, Baker, Holtz, Bujan and Watanabe teach
The system of claim 18.

Collin, Renagaro, Baker, Holtz, Bujan and Watanabe did not teach
wherein the new version of bed operating software received from the remote computer by each patient bed is stored at download into whichever of the first and second memory banks is inactive in the respective patient bed.

However, Madrid teaches 
wherein the new version of bed operating software received from the remote computer by each patient bed is stored at download into whichever of the first and second memory banks is inactive in the respective patient bed (Para [0013], a first stage in which a software update is downloaded from an update server and provided to a vehicle ECU for installation to an inactive storage).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Collin, Renagaro, Baker, Holtz, Bujan and Watanabe’s teaching to Madrid’s in order to  verify software swapping by providing a first memory for restarting electronic control unit, where electronic control unit powers up to first memory to confirm activation of first memory with respect to second memory (Madrid [Summary]).

Regarding Claim 20, Collin, Renagaro, Baker, Holtz, Bujan,Watanabe and Madrid teach
The system of claim 19.

Collin, Renagaro, Baker and Holtz did not teach
wherein upon next start-up of each of the patient beds, the memory toggle is switched so that a previously active memory bank of the first and second memory banks becomes inactive and so that a previously inactive memory bank of the first and second memory banks becomes active.

However, Bujan teaches 
wherein upon next start-up of each of the patient beds, the memory toggle is switched so that a previously active memory bank of the first and second memory banks becomes inactive and so that a previously inactive memory bank of the first and second memory banks becomes active (Para [0028], According to one of many embodiments, switching from the previous memory location to the target memory location takes place at a next power on/off sequence or during a safe state).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Collin, Renagaro, and Baker’s teaching to Bujan’s  in order to provide software update monitor for updating the software of a control unit, by including first verification code and second verification code, while determining, if the first and second verification codes matches with each other (Bujan [Summary]).

Regarding Claim 21, Collin, Renagaro, Baker, Holtz, Bujan, Watanabe and Madrid teach
The system of claim 19.

Collin, Renagaro, Baker, Holtz, Bujan and Watanabe did not teach
wherein during download of the new version of bed operating software into the inactive memory bank of each patient bed, each of the patient beds continue to be operated according to the current version of bed operating software stored in the active memory bank of the respective patient bed.

However, Madrid teaches 
wherein during download of the new version of bed operating software into the inactive memory bank of each patient bed, each of the patient beds continue to be operated according to the current version of bed operating software stored in the active memory bank of the respective patient bed (Para [0031], in some cases the vehicle ECUs 104 may include multiple storage areas, such that a software update 116 may be installed to one storage area of the vehicle ECU 104 while a current version of the software may be executed from another storage area of the vehicle ECU 104).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Collin, Renagaro, Baker, Holtz, Bujan and Watanabe’s teaching to Madrid’s in order to  verify software swapping by providing a first memory for restarting electronic control unit, where electronic control unit powers up to first memory to confirm activation of first memory with respect to second memory (Madrid [Summary]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Collins (US 20070210917 A1) in view of Rengarao (US 20190108012 A1), further in view of Baker (US 20180214091 A1), Holtz (US 8074213 B1), Bujan (US 20200057704) and Watanabe (US 20120079473 A1), further in view of Frayssignes (US 20130305238 A1).

Regarding Claim 22, Collin, Renagaro, Baker, Holtz, Bujan and Watanabe teach
The system of claim 16.

Collin, Renagaro, Baker, Holtz, Bujan and Watanabe did not teach
wherein after each of the patient beds is operated according to the new version of the bed operating software, the respective bed circuitry is programmed to automatically switch the memory toggle if an error occurs in the new version of bed operating software so that the prior version of bed operating software is once again used to operate the respective patient bed.

However, Frayssignes (US 20130305238 A1) teaches 
wherein after each of the patient beds is operated according to the new version of the bed operating software, the respective bed circuitry is programmed to automatically switch the memory toggle if an error occurs in the new version of bed operating software so that the prior version of bed operating software is once again used to operate the respective patient bed (Para [0047], It should be noted that, if the equipment item diagnoses an operating error after the switch it could still switch back to the prior version of the software application by performing a switch in the reverse direction, i.e. by switching once again the active memory zone with the standby memory zone).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Collin, Renagaro, Baker, Holtz, Bujan and Watanabe’s teaching to Frayssignes’ in order to update software application stored in an equipment, by switching standby memory zone and active memory zone of item, where item is controlled by version stored in active zone after switching.

Claim 27-28 is rejected under 35 U.S.C. 103 as being unpatentable over Collins (US 20070210917 A1 in view of Rengarao (US 20190108012 A1), further in view of Baker (US 20180214091 A1), Holtz (US 8074213 B1), Bujan (US 20200057704) and Watanabe (US 20120079473 A1), further in view of Huster (US 20170124844 A1).

Regarding Claim 27, Collin, Renagaro, Baker, Bujan and Watanabe teach
The system of claim 11.

Collin, Renagaro, Baker, Bujan and Watanabe did not teach
wherein each patient bed further comprises a barrier coupled to the respective bed frame and configured to block egress of the corresponding patient from the respective bed frame, wherein each patient bed further comprises a graphical user interface (GUI) mounted to the respective barrier, and wherein each user input is displayed on the respective GUI.

However, Huster teaches
wherein each patient bed further comprises a barrier coupled to the respective bed frame and configured to block egress of the corresponding patient from the respective bed frame, wherein each patient bed further comprises a graphical user interface (GUI) mounted to the respective barrier, and wherein each user input is displayed on the respective GUI. (Fig. 5; Para 0054, Each siderail 112 includes a first user control panel 30 coupled to the outward side of an associated barrier panel 132; Para 0051, Illustrative hospital bed 10 includes four siderail assemblies 82 coupled to upper frame assembly 86 as shown in FIG. 5. Siderail assemblies 82 include a pair of head siderail assemblies 112 (sometimes referred to as head rails) and a pair of foot siderail assemblies 114 (sometimes referred to as foot rails)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Collin, Renagaro, Baker, Bujan and Watanabe’s teaching to Huster’s in order to configure any number of multiple alert conditions for a hospital bed frame by providing a control system configured to receive instructions from remote computer device located remotely from frame (Huster [Summary]).

Regarding Claim 28, Collin, Renagaro, Baker, Bujan, Watanabe and Huster teach
The patient bed of claim 27.

Collin, Renagaro, Baker, Bujan and Watanabe did not specifically teach
wherein the barrier comprises a siderail.

However, Huster teaches
wherein the barrier comprises a siderail (Para 0051, Illustrative hospital bed 10 includes four siderail assemblies 82 coupled to upper frame assembly 86 as shown in FIG. 5. Siderail assemblies 82 include a pair of head siderail assemblies 112 (sometimes referred to as head rails) and a pair of foot siderail assemblies 114 (sometimes referred to as foot rails)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Collin, Renagaro, Baker, Bujan and Watanabe’s teaching to Huster’s in order to configure any number of multiple alert conditions for a hospital bed frame by providing a control system configured to receive instructions from remote computer device located remotely from frame (Huster [Summary]).


Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8, 10-15, 17-22, 24-28 have been considered but are moot because the arguments do not apply to the previous cited sections of the references used in the previous office action. The current office action is now citing additional paragraphs to address the newly added claimed limitations.

	Applicant argues that in Watanabe Ultimately, there is no indication that two versions of firmware are maintained in memory, let alone having a memory toggle that a user uses to manually switch between two stored versions of firmware.
Examiner respectfully disagrees. Bujan (US 20200057704) discloses two memory location 140 and 160, which memory location 140 contains an older version of the software and memory location 160 contains newer version of the software (See [0044]).  Bujan further discloses that switch 130 with the command of signal 126 is able to switch from memory location 140 to memory location 160. (see [0044]). Watanabe (US 20120079473) discloses that a user can select a firmware update on the selection screen of a TV and the controller of the TV switches the selector based on the user selection (see [0070]).  Thus, the combination of Bujan and Watanabe discloses two versions of firmware are maintained in memory, and having a memory toggle that a user uses to manually switch between two stored versions of firmware.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451. The examiner can normally be reached M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        
/QING CHEN/Primary Examiner, Art Unit 2191